            Case 2:19-cv-05349-JAT-DMF Document 14 Filed 05/26/20 Page 1 of 9




        1   WO                                                                                      NA

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                            FOR THE DISTRICT OF ARIZONA
        8
        9    Paul Anthony Robledo,                            No. CV 19-05349-PHX-JAT (DMF)
       10                         Plaintiff,
       11    v.                                               ORDER
       12
             Unknown Bautista, et al.,
       13
       14                         Defendants.
       15
       16          Plaintiff Paul Anthony Robledo, who is confined in the Arizona State Prison
       17   Complex-Lewis (ASPC-Lewis), filed a pro se civil rights Complaint pursuant to 42 U.S.C.
       18   § 1983 and an Application to Proceed In Forma Pauperis. In a January 13, 2020 Order, the
       19   Court granted the Application to Proceed and dismissed the Complaint because Plaintiff
       20   had failed to state a claim. The Court gave Plaintiff 30 days to file an amended complaint
       21   that cured the deficiencies identified in the Order.
       22          After requesting and receiving an extension of time, Plaintiff filed a First Amended
       23   Complaint on February 12, 2020. On March 18, 2020, Plaintiff filed a Second Amended
       24   Complaint, which superseded the First Amended Complaint in its entirety. See Ferdik v.
       25   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner &
       26   Co., 896 F.2d 1542, 1546 (9th Cir. 1990). In an April 2, 2020 Order, the Court dismissed
       27   the Second Amended Complaint because Plaintiff had failed to state a claim. The Court
       28   gave Plaintiff 30 days to file a third amended complaint that cured the deficiencies


TERMPSREF
                Case 2:19-cv-05349-JAT-DMF Document 14 Filed 05/26/20 Page 2 of 9




            1   identified in the Order.
            2          On April 23, 2020, Plaintiff filed a Third Amended Complaint (Doc. 13). The Court
            3   will order Defendant Bautista to answer Count Two of the First Amended Complaint,
            4   Defendant Trinity Service Group to answer Count Three, and dismiss Count One without
            5   prejudice.
            6   I.     Statutory Screening of Prisoner Complaints
            7          The Court is required to screen complaints brought by prisoners seeking relief
            8   against a governmental entity or an officer or an employee of a governmental entity. 28
            9   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        10      has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        11      relief may be granted, or that seek monetary relief from a defendant who is immune from
        12      such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        13             A pleading must contain a “short and plain statement of the claim showing that the
        14      pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        15      not demand detailed factual allegations, “it demands more than an unadorned, the-
        16      defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        17      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        18      conclusory statements, do not suffice.” Id.
        19             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        20      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        21      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        22      that allows the court to draw the reasonable inference that the defendant is liable for the
        23      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        24      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        25      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        26      allegations may be consistent with a constitutional claim, a court must assess whether there
        27      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        28      ....


TERMPSREF
                                                               -2-
                Case 2:19-cv-05349-JAT-DMF Document 14 Filed 05/26/20 Page 3 of 9




            1          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
            2   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
            3   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
            4   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
            5   U.S. 89, 94 (2007) (per curiam)).
            6   II.    Third Amended Complaint
            7          In his three-count Third Amended Complaint, Plaintiff names as Defendants ASPC-
            8   Lewis Corrections Officer (CO) II Unknown Bautista and Trinity Services Group (TSG).
            9   Plaintiff seeks monetary damages, injunctive relief, and future “medical and living
        10      expenses.”
        11             In Count One, Plaintiff asserts a mail claim and alleges that Defendant Bautista
        12      was “the mail and property COII” until April 2019. On March 14, 2019, Bautista
        13      confiscated one page of Plaintiff’s incoming mail pursuant to the Arizona Department of
        14      Corrections’ (ADC) policy regarding sexually explicit content. Plaintiff claims Bautista’s
        15      actions violated his rights because the mail confiscated “had already [been] inspected and
        16      approved” by the Lewis Complex mailroom supervisors pursuant to Department Order
        17      (DO) 914.8. Bautista told two other COs over speakerphone that the page confiscated
        18      contained “ads for models in swimsuits,” but Bautista “said nothing about nudity or
        19      language.” Plaintiff claims Bautista violated his rights because the page confiscated was
        20      not sexually explicit.   Plaintiff further claims Bautista’s actions did not further any
        21      legitimate penological interests.
        22             In Count Two, Plaintiff asserts a freedom of speech claim and alleges that when
        23      incoming mail is confiscated, the inmate can submit an appeal to the Complex Office of
        24      Publication Review by submitting an inmate letter within 30 days of receiving a notice of
        25      the confiscation. Plaintiff claims this is the only way to appeal a confiscation, and inmates
        26      cannot initiate the grievance procedure to appeal a confiscation. On March 15, 2019,
        27      Plaintiff submitted an appeal request of Defendant Bautista’s confiscation. On March 19,
        28      2019, Bautista returned the appeal after opening, reading, and responding to the appeal


TERMPSREF
                                                            -3-
                Case 2:19-cv-05349-JAT-DMF Document 14 Filed 05/26/20 Page 4 of 9




            1   request. Plaintiff claims this “censored and completely stifled” his appeal to the Lewis
            2   Complex Office of Publication Review, which Plaintiff claims is a violation of his First
            3   Amendment rights. Plaintiff claims Bautista’s actions of answering and returning the
            4   appeal request did not advance any legitimate penological interests.
            5          In Count Three, Plaintiff asserts a claim regarding a denial of basic necessities and
            6   alleges that Defendant TSG has a policy, practice, and custom of providing Plaintiff with
            7   a diet that is “far below what is recommended by agencies like the F.D.A.” The FDA
            8   recommends that in order to maintain adequate health, a diet must contain sources of
            9   vitamin B12, such as beef and green, leafy vegetables. Plaintiff states that during a six-
        10      week rotation of 114 meals, he is served one, three-ounce serving of beef and six ¾-cup
        11      servings of green, leafy vegetables. Plaintiff claims that, as a result of the insufficient diet,
        12      he is at risk of developing serious health problems. Plaintiff claims that TSG is aware of
        13      the FDA recommendations, but the TSG diet fails to meet the recommendations “despite
        14      the risk of harm to inmates.” As a result, Plaintiff was diagnosed with “vitamin B12
        15      deficiency anemia due to dietary causes,” requiring biannual blood tests and monthly
        16      injections.
        17      III.   Failure to State a Claim
        18             “[A] prison inmate retains those First Amendment rights that are not inconsistent
        19      with his status as a prisoner or with the legitimate penological objectives of the corrections
        20      system.” Pell v. Procunier, 417 U.S. 817, 822 (1974); see also Clement v. Cal. Dep't of
        21      Corr., 364 F.3d 1148, 1151 (9th Cir. 2004) (per curiam). An inmate has a First Amendment
        22      right to send and receive mail. Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1999).
        23      However, that “right is subject to ‘substantial limitations and restrictions in order to allow
        24      prison officials to achieve legitimate correctional goals and maintain institutional
        25      security.’” Prison Legal News v. Lehman, 397 F.3d 692, 699 (9th Cir. 2005) (citing Walker
        26      v. Sumner, 917 F.2d 382, 385 (9th Cir.1990)); Morrison v. Hall, 261 F.3d 896, 901 (9th
        27      Cir. 2001). Prison officials may restrict an inmate’s First Amendment rights with respect
        28      to nonlegal mail if such restrictions are reasonably related to legitimate penological


TERMPSREF
                                                              -4-
                Case 2:19-cv-05349-JAT-DMF Document 14 Filed 05/26/20 Page 5 of 9




            1   interests. Valdez v. Rosenbaum, 302 F.3d 1039, 1048 (9th Cir. 2002) (citing Turner v.
            2   Safley, 482 U.S. 78, 92 (1986)). To that end, some forms of content regulation are
            3   permissible in the prison context. McCabe v. Arave, 827 F.2d 634, 638 (9th Cir. 1987).
            4   For example, courts have upheld restrictions on sexually explicit materials, Bahrampour v.
            5   Lampert, 356 F.3d 969, 973 (9th Cir. 2004), and materials that were deemed to pose a
            6   threat to the order and security of the institution, Harper v. Wallingford, 877 F.2d 728, 733
            7   (9th Cir. 1989). To state a claim, a plaintiff must also allege facts to support that a
            8   defendant actually and proximately caused the deprivation of his First Amendment rights.
            9   See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).
        10             In Count One, Plaintiff claims Defendant Bautista wrongfully confiscated one page
        11      of his incoming mail because the mail was not sexually explicit. Plaintiff claims the page
        12      confiscated contained photographs of models in bathing suits and did not contain any
        13      nudity. Plaintiff’s reference to “nudity” is ambiguous, however, and it is not clear the
        14      rejected publication lacked any instances of nudity as that term is defined by the Arizona
        15      Department of Corrections. See Department Order 914.7.2.1. ADC’s Glossary of Terms,
        16      which incorporates Arizona Revised Statues section 13-3501, defines “nudity” as “the
        17      showing of the human male or female genitals, pubic area, female breast with less than a
        18      fully opaque covering of the nipple, or male or female buttocks with less than a full opaque
        19      covering of the anus (e.g., a thong). The anus does not need to be visible.” 1 Plaintiff does
        20      not challenge the propriety or constitutionality of the policy, and any failure by prison
        21      officials to comply with the policy does not, in and of itself, violation Plaintiff’s
        22      constitutional rights. Moreover, an isolated incident of mail confiscation, without an
        23      improper motive, does not rise to the level of a constitutional violation. Lingo v. Boone,
        24      402 F.Supp. 768, 773 (N.D. Cal. 1975); see also Gardner v. Howard 109 F.3d 427, 430-
        25      31 (8th Cir. 1997); Smith v. Mashner, 899 F.2d 940, 944 (10th Cir. 1990); Morgan v.
        26      Montanye, 516 F.2d 1367, 1370-71 (2nd Cir. 1975). Accordingly, the Court will dismiss
        27
        28             1
                         See https://corrections.az.gov/sites/default/files/policies/glossary_of_terms_
                05062020.pdf (last visited May 20, 2020.)

TERMPSREF
                                                            -5-
                Case 2:19-cv-05349-JAT-DMF Document 14 Filed 05/26/20 Page 6 of 9




            1   Count One.
            2   IV.       Claims for Which an Answer Will be Required
            3             Liberally construed, Plaintiff has sufficiently stated a procedural due process claim
            4   against Defendant Bautista in Count Two, and the Court will require Defendant Bautista
            5   to answer Count Two.
            6             Liberally construed, Plaintiff has sufficiently stated an Eighth Amendment
            7   conditions-of-confinement claim against Defendant Trinity Service Group in Count Three,
            8   and the Court will require Trinity Service Group to answer Count Three.
            9   V.        Warnings
        10                A.     Release
        11                If Plaintiff is released while this case remains pending, and the filing fee has not
        12      been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
        13      that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
        14      (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
        15      result in dismissal of this action.
        16                B.     Address Changes
        17                Plaintiff must file and serve a notice of a change of address in accordance with Rule
        18      83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
        19      relief with a notice of change of address. Failure to comply may result in dismissal of this
        20      action.
        21                C.     Copies
        22                Because Plaintiff is currently confined in an Arizona Department of Corrections unit
        23      subject to General Order 14-17, Plaintiff is not required to serve Defendants with a copy
        24      of every document he files or to submit an additional copy of every filing for use by the
        25      Court, as would ordinarily be required by Federal Rule of Civil Procedure 5 and Local Rule
        26      of Civil Procedure 5.4. Plaintiff may comply with Federal Rule of Civil Procedure 5(d) by
        27      including, with every document he files, a certificate of service stating that this case is
        28      subject to General Order 14-17 and indicating the date the document was delivered to


TERMPSREF
                                                              -6-
                Case 2:19-cv-05349-JAT-DMF Document 14 Filed 05/26/20 Page 7 of 9




            1   prison officials for filing with the Court.
            2          If Plaintiff is transferred to a unit other than one subject to General Order 14-17, he
            3   will be required to: (a) serve Defendants, or counsel if an appearance has been entered, a
            4   copy of every document that he files, and include a certificate stating that a copy of the
            5   filing was served; and (b) submit an additional copy of every filing for use by the Court.
            6   See Fed. R. Civ. P. 5(a) and (d); LRCiv 5.4. Failure to comply may result in the filing
            7   being stricken without further notice to Plaintiff.
            8          D.     Possible Dismissal
            9          If Plaintiff fails to timely comply with every provision of this Order, including these
        10      warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
        11      at 1260-61 (a district court may dismiss an action for failure to comply with any order of
        12      the Court).
        13      IT IS ORDERED:
        14             (1)    Count One is dismissed without prejudice.
        15             (2)    Defendant Bautista must answer Count Two, and Defendant Trinity Service
        16      Group must answer Count Three.
        17             (3)    The Clerk of Court must send Plaintiff this Order, and a copy of the
        18      Marshal’s Process Receipt & Return form (USM-285) and Notice of Lawsuit & Request
        19      for Waiver of Service of Summons form for Defendants.
        20             (4)    Plaintiff must complete1 and return the service packet to the Clerk of Court
        21      within 21 days of the date of filing of this Order. The United States Marshal will not
        22      provide service of process if Plaintiff fails to comply with this Order.
        23             (5)    If Plaintiff does not either obtain a waiver of service of the summons or
        24      complete service of the Summons and Third Amended Complaint on a Defendant within
        25      90 days of the filing of the Complaint or within 60 days of the filing of this Order,
        26             1
                        If a Defendant is an officer or employee of the Arizona Department of Corrections,
        27      Plaintiff must list the address of the specific institution where the officer or employee
                works. Service cannot be effected on an officer or employee at the Central Office of the
        28      Arizona Department of Corrections unless the officer or employee works there.


TERMPSREF
                                                              -7-
                Case 2:19-cv-05349-JAT-DMF Document 14 Filed 05/26/20 Page 8 of 9




            1   whichever is later, the action may be dismissed as to each Defendant not served. Fed. R.
            2   Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
            3            (6)   The United States Marshal must retain the Summons, a copy of the Third
            4   Amended Complaint, and a copy of this Order for future use.
            5            (7)   The United States Marshal must notify Defendants of the commencement of
            6   this action and request waiver of service of the summons pursuant to Rule 4(d) of the
            7   Federal Rules of Civil Procedure. The notice to Defendants must include a copy of this
            8   Order.
            9            (8)   A Defendant who agrees to waive service of the Summons and Third
        10      Amended Complaint must return the signed waiver forms to the United States Marshal, not
        11      the Plaintiff, within 30 days of the date of the notice and request for waiver of service
        12      pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of
        13      personal service.
        14               (9)   The Marshal must immediately file signed waivers of service of the
        15      summons. If a waiver of service of summons is returned as undeliverable or is not returned
        16      by a Defendant within 30 days from the date the request for waiver was sent by the Marshal,
        17      the Marshal must:
        18                     (a)    personally serve copies of the Summons, Third Amended Complaint,
        19               and this Order upon Defendant pursuant to Rule 4(e)(2) and Rule 4(h)(1) of the
        20               Federal Rules of Civil Procedure; and
        21                     (b)    within 10 days after personal service is effected, file the return of
        22               service for Defendant, along with evidence of the attempt to secure a waiver of
        23               service of the summons and of the costs subsequently incurred in effecting service
        24               upon Defendant. The costs of service must be enumerated on the return of service
        25               form (USM-285) and must include the costs incurred by the Marshal for
        26               photocopying additional copies of the Summons, Third Amended Complaint, or this
        27               Order and for preparing new process receipt and return forms (USM-285), if
        28               required. Costs of service will be taxed against the personally served Defendant


TERMPSREF
                                                            -8-
                Case 2:19-cv-05349-JAT-DMF Document 14 Filed 05/26/20 Page 9 of 9




            1          pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
            2          ordered by the Court.
            3          (10)   Defendants must answer the Third Amended Complaint or otherwise respond
            4   by appropriate motion within the time provided by the applicable provisions of Rule 12(a)
            5   of the Federal Rules of Civil Procedure.
            6          (11)   Any answer or response must state the specific Defendant by name on whose
            7   behalf it is filed. The Court may strike any answer, response, or other motion or paper that
            8   does not identify the specific Defendant by name on whose behalf it is filed.
            9          (12)   This matter is referred to Magistrate Judge Deborah M. Fine pursuant to
        10      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        11      authorized under 28 U.S.C. § 636(b)(1).
        12             Dated this 26th day of May, 2020.
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           -9-
